[Cite as State v. Evans, 2022-Ohio-1934.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                               :       JUDGES:
                                             :       Hon. John W. Wise, P.J.
        Plaintiff - Appellee                 :       Hon. Patricia A. Delaney, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
JUSTIN EVANS,                                :       Case No. CT2021-0037
                                             :                CT2021-0038
        Defendant - Appellant                :                CT2021-0039
                                             :                CT2021-0040
                                             :
                                             :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Muskingum County
                                                     Court of Common Pleas, Case Nos.
                                                     CR2019-0715, CR2020-0362,
                                                     CR2020-0376,CR2020-0497


JUDGMENT:                                            Affirmed



DATE OF JUDGMENT:                                    June 8, 2022



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

RON WELCH                                            JAMES S. SWEENEY
Muskingum County Prosecutor                          285 S. Liberty Street
                                                     Powell, Ohio 43065
TAYLOR P. BENNINGTON
Assistant Prosecuting Attorney
27 North Fifth Street, P.O. Box 189
Zanesville, Ohio 43701
Muskingum County, Case No. CT2021-37,38,39,40                                       2


Baldwin, J.

        {¶1}   Defendant-appellant Justin Evans appeals his conviction and sentence

from the Muskingum County Court of Common Pleas. Plaintiff-appellee is the State of

Ohio.

                              STATEMENT OF THE FACTS

        {¶2}   On September 5, 2019, a deputy responded to a forgery report from Brian

Hall. Brian Hall is the grandson of Joseph Gillogly, age 94, who owns a ginseng business.

On September 1, 2019, appellant sold ginseng to the business and was paid via a check

written out for $50.00, the value of the ginseng. Later the same day, appellant took the

check to a gas station. The check had been altered to change the amount from $50.00 to

$150.00. The gas station cashed the check. Appellant indicated that he was the person

who cashed the check.

        {¶3}   On August 2, 2020, officers were dispatched to check on the welfare of an

individual who was passed out in his vehicle with the engine running at the intersection

of Saint Louis Avenue and Maple Avenue in Zanesville, Ohio. The officers made contact

and asked for the individual’s name. He identified himself as Robert Evans but it was later

determined that he was Justin Evans. The individual, who would fall asleep mid-sentence,

stated that he did not remember his social security number. When he got out of his car,

officers asked him to remove his wallet. Appellant removed his ID, which was for Justin

Evans, and broke it in half before handing it to the officers.

        {¶4}   As soon as he heard that they had identified him as Justin Evans, appellant

began to flee on foot. Appellant was grabbed and taken to the ground. It took three officers

to get appellant under control. Appellant was handcuffed, taken to the hospital because
Muskingum County, Case No. CT2021-37,38,39,40                                        3


he had some blood on his head and was later taken to the jail. A .9mm round was found

in appellant’s pocket. An inventory of the vehicle was conducted and underneath the seat

was the vehicle’s built-in under seat storage box. The box, which was unlocked with the

ignition key, contained a Kimber Micro .9 mm in a holster with a loaded magazine, two

boxes of ammo, and a small baggy of ammo.

       {¶5}   While being transported to the hospital, appellant was advised that if he had

anything illegal on him and he took it into the jail, he would be charged with conveyance.

He did not turn over anything. When appellant was being searched at the jail, a small

baggy of methamphetamines was found in his pants pocket.

       {¶6}   Appellant was later released on bond.

       {¶7}   On July 23, 2020, appellant was scheduled to appear for trial in his forgery

case. He failed to appear and a warrant for his arrest was issued. He was subsequently

arrested.

       {¶8}   On August 6, 2020, appellant, while in jail, stole Suboxone from the

medication prep area and distributed it to fellow wards in the jail.

                               STATEMENT OF THE CASE

                                       CR2019-0715

       {¶9}   On December 11, 2019, appellant was indicted in Case No. CR2019-0715

on one count of forgery in violation of R.C. 2913.31(A)(1), a felony of the fifth degree, one

count of forgery (uttering) in violation of R.C. 2913.31(A)(3), a felony of the fifth degree,

and one count of theft by deception in violation of R.C. 2913.02(A)(3), a felony of the fifth

degree. At his arraignment on May 11, 2020, appellant entered a plea of not guilty to the

charges.
Muskingum County, Case No. CT2021-37,38,39,40                                       4


       {¶10} Thereafter, on April 26, 2021, appellant entered a plea of guilty to forgery,

a felony of the fifth degree.

                                      CR2020-0362

       {¶11} On August 12, 2020, appellant was indicted in Case No.CR2020-0362 on

one count of having a weapon while under a disability in violation of R.C. 2923.13(A)(2),

a felony of the third degree, one count of illegal conveyance of drugs(methamphetamines)

in violation of R.C. 2921.36(A)(2), a felony of the third degree, one count of possession

of drugs (methamphetamines) in violation of R.C. 2925.11(A), a felony of the fifth degree,

one count of operating a motor vehicle while intoxicated in violation of R.C.

4511.19(A)(1)(a), a misdemeanor of the first degree, and one count of resisting arrest in

violation of R.C. 2921.33(A), a misdemeanor of the second degree. The indictment also

contained a firearm specification. At his arraignment on August 19, 2020, appellant

entered a plea of not guilty to the charges.

       {¶12} On April 26, 2021, appellant withdrew his former guilty plea in Case No.

CR2020-0362 and entered a plea of guilty to one count of illegal conveyance of drugs in

violation of R.C. 2921.36(A)(2), a felony of the third degree, one count of possession of

drugs, as amended, in violation of R.C. 2925.11(A), a felony of the fifth degree, and one

count of resisting arrest. The remaining charges were dismissed.

                                      CR2020-0376

       {¶13} On August 19, 2020, appellant was indicted in Case No. CR2020-0376 on

one count of failure to appear on bond in violation of R.C. 2937.99(A), a felony of the

fourth degree. At his arraignment on August 19, 2020, appellant entered a plea of not

guilty to the charge. On April 26, 2020, appellant entered a plea of guilty to one count of
Muskingum County, Case No. CT2021-37,38,39,40                                     5


attempted failure to appear on bond in violation of R.C. 2023.02(A) and 2937.99(A), a

felony of the fifth degree.

                                     CR2020-0497

       {¶14} Appellant, on September 30, 2020, was indicted in Case No. CR2020-0497,

on one count of theft (dangerous drugs) in violation of R.C. 2913.02(A)(1), a felony of

the fourth degree, and one count of trafficking in drugs (Buprenorphine) in violation of

R.C. 2925.03(A)(1), a felony of the fourth degree, with a school specification. At his

arraignment on November 2, 2020, appellant entered a plea of not guilty to the charges.

       {¶15} Thereafter, in Case No. CR2020-0497, appellant withdrew his former not

guilty plea and entered a plea of guilty to theft (dangerous drugs). The remaining charge

in such case was dismissed.

                                      Sentencing

       {¶16} On June 14, 2021, appellant was sentenced on all of his cases. In Case No.

CR2019-0715, appellant was sentenced to twelve(12) months in prison. In Case No.

CR2020-0362, appellant was sentenced to an aggregate prison sentence of thirty-six (36)

months. In Case No. CR2020-0376, appellant was sentenced to twelve (12) months in

prison and in Case No. CR2020-0497, appellant was sentenced to eighteen (18) months.

The trial court ordered that the period of incarceration imposed in Case No. CR2020-0497

be served concurrently with that imposed in Case No. CR2020-0376 for an aggregate

prison sentence of eighteen (18) months. The trial court further ordered that the

sentences imposed in CR2019-0715 and CR2020-0362 be served consecutively to one

another and consecutively to Case Nos. CR 2020-0376 and CR2020-0497 for an

aggregate prison term of five and one-half (5 ½) years.
Muskingum County, Case No. CT2021-37,38,39,40                                          6


        {¶17} Appellant now appeals, raising the following assignments of error on

appeal:

        {¶18} “I. THE TRIAL COURT UNLAWFULLY ORDERED EVANS TO SERVE

CONSECUTIVE SENTENCES, IN VIOLATION TO HIS RIGHTS TO DUE PROCESS,

GUARANTEED BY SECTION 10, ARTICLE I OF THE OHIO CONSTITUTION AND THE

FIFTH     AND     FOURTEENTH          AMENDMENTS          TO     THE     UNITED      STATES

CONSTITUTION.”

        {¶19} “II. EVANS RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL, IN

VIOLATION OF THE SIXTH AMENDMENT TO THE UNITED STATES CONSTITUTION

AND SECTION 10, ARTICLE I OF THE OHIO CONSTITUTION.”

                                               I

        {¶20} Appellant, in his first assignment of error, argues that the trial court erred in

sentencing him to consecutive sentences. We disagree.

        {¶21} R.C. 2929.14(C)(4) addresses consecutive sentences. That section states:

        {¶22} (4) If multiple prison terms are imposed on an offender for convictions of

multiple offenses, the court may require the offender to serve the prison terms

consecutively if the court finds that the consecutive service is necessary to protect the

public from future crime or to punish the offender and that consecutive sentences are not

disproportionate to the seriousness of the offender's conduct and to the danger the

offender poses to the public, and if the court also finds any of the following:

        {¶23} (a) The offender committed one or more of the multiple offenses while the

offender was awaiting trial or sentencing, was under a sanction imposed pursuant to
Muskingum County, Case No. CT2021-37,38,39,40                                        7


section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was under post-release

control for a prior offense.

       {¶24} (b) At least two of the multiple offenses were committed as part of one or

more courses of conduct, and the harm caused by two or more of the multiple offenses

so committed was so great or unusual that no single prison term for any of the offenses

committed as part of any of the courses of conduct adequately reflects the seriousness

of the offender's conduct.

       {¶25} (c) The offender's history of criminal conduct demonstrates that consecutive

sentences are necessary to protect the public from future crime by the offender.

       {¶26} When imposing consecutive sentences, a trial court must state the required

findings at the sentencing hearing. State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177,

16 N.E.3d 659, ¶ 29. Because a court speaks through its journal, the court should also

incorporate its statutory findings into the sentencing entry. Id. However, a word-for-word

recitation of the language of the statute is not required. Id. As long as the reviewing court

can discern the trial court engaged in the correct analysis and can determine the record

contains evidence to support the findings, consecutive sentences should be upheld. Id.

       {¶27} Appellant concedes that the trial court made the findings under R.C.

2929.14(C)(4), but argues that the record does not support such findings. Appellant

argues that the drugs involved did not constitute a significant amount, that the forged

check did not involve a significant amount of money and that the offenses were motivated

by mental health issues and his relapsing into a drug addiction rather than malice

aforethought. He further notes that the went several years without criminal activity before

relapsing and that he had held a full time job and was raising a family.
Muskingum County, Case No. CT2021-37,38,39,40                                       8


       {¶28} In the case sub judice, the trial court, in sentencing appellant noted that

appellant had been bonded out in CR2019-0715, and that all the rest of the charges

occurred while appellant was on bond. The trial court also noted that in Case No CR2020-

0376, appellant had failed to appear for trial and that appellant’s criminal history went

back to 2011. The trial court stated on the record, in relevant part, as follows:

       {¶29} Your prior history goes back to 2011, sixteen counts of forgery. In “13, you

had an F-2. In ’13 you had eight counts of forgery. You know what your history has been

since then.

       {¶30} All I’ve got to say is the State has given you one break in reducing or

dismissing charges. Two, each case here is separate and distinct. Your original charge

is forgery, F-5. Possibly not much would have happened if that’s all we had.

       {¶31} Transcript from June 14, 2021 hearing at 10. The trial court further found

that appellant had had treatment before and had completed CBCF.

       {¶32} We find that the trial court's sentencing on the charges complies with all

applicable rules and sentencing statutes. Based upon these facts as well as the balance

of the record, we cannot say that we clearly and convincingly find that the trial court's

order for consecutive service was not supported by the R.C. 2929.14(C) factors or that it

was contrary to law. We find that the sentence was supported by the record.

       {¶33} Appellant’s first assignment of error is, therefore, overruled.

                                             II

       {¶34} Appellant, in his second assignment of error, argues that he received

ineffective assistance of trial counsel.
Muskingum County, Case No. CT2021-37,38,39,40                                       9


       {¶35} To succeed on a claim of ineffectiveness, a defendant must satisfy a two-

prong test. Initially, a defendant must show that trial counsel acted incompetently. See,

Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052 (1984). In assessing such claims,

“a court must indulge a strong presumption that counsel's conduct falls within the wide

range of reasonable professional assistance; that is, the defendant must overcome the

presumption that, under the circumstances, the challenged action ‘might be considered

sound trial strategy.’ ” Id. at 689, citing Michel v. Louisiana, 350 U.S. 91, 101, 76 S.Ct.

158 (1955).

       {¶36} “There are countless ways to provide effective assistance in any given case.

Even the best criminal defense attorneys would not defend a particular client in the same

way.” Strickland, 466 U.S. at 689. The question is whether counsel acted “outside the

wide range of professionally competent assistance.” Id. at 690.

       {¶37} Even if a defendant shows that counsel was incompetent, the defendant

must then satisfy the second prong of the Strickland test. Under this “actual prejudice”

prong, the defendant must show that “there is a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694.

       {¶38} Appellant first argues that trial counsel was ineffective in allowing him to

plead guilty rather than no contest in Case No.CR2020-0362. Appellant argues that trial

counsel should have allowed him to plead no contest in such case in order to preserve a

challenge to the trial court’s denial of the Motion to Suppress in such case.

       {¶39} We find that appellant failed to show that his counsel’s performance fell

below an objective standard of reasonableness or that he was prejudiced.
Muskingum County, Case No. CT2021-37,38,39,40                                       10


       {¶40} Appellant was indicted in Case No. CR2020-0362 on one count of having a

weapon while under a disability in violation of R.C. 2923.13(A)(2), a felony of the third

degree, one count of illegal conveyance of drugs(methamphetamines) in violation of R.C.

2921.36(A)(2), a felony of the third degree, one count of possession of drugs

(methamphetamines) in violation of R.C. 2925.11(A), a felony of the fifth degree, one

count of operating a motor vehicle while intoxicated in violation of R.C. 4511.19(A)(1)(a),

a misdemeanor of the first degree, and resisting arrest in violation of R.C. 2921.33(A), a

misdemeanor of the second degree. The indictment also contained a firearm

specification.

       {¶41} Appellant, as part of the plea agreement in such case, entered a plea of

guilty to one count of illegal conveyance of drugs in violation of R.C. 2921.36(A)(2), a

felony of the third degree, one count of possession of drugs, as amended, in violation of

R.C. 2925.11(A), a felony of the fifth degree, and one count of resisting arrest. The

remaining charges were dismissed. Appellant received a substantial benefit from the

charges being dismissed and amended as part of the plea agreement.

       {¶42} Appellant also argues that he received ineffective assistance of counsel

when his trial counsel stipulated to the nonmerger of the offenses of illegal conveyance

of drugs and possession of drugs in Case No. CR2020-0362.

       {¶43} In State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995, 34 N.E.3d 892,

syllabus, the Supreme Court of Ohio held the following:

       {¶44} 1. In determining whether offenses are allied offenses of similar import

within the meaning of R.C. 2941.25, courts must evaluate three separate factors—the

conduct, the animus, and the import.
Muskingum County, Case No. CT2021-37,38,39,40                                         11


       {¶45} 2. Two or more offenses of dissimilar import exist within the meaning of R.C.

2941.25(B) when the defendant's conduct constitutes offenses involving separate victims

or if the harm that results from each offense is separate and identifiable.

       {¶46} 3. Under R.C. 2941.25(B), a defendant whose conduct supports multiple

offenses may be convicted of all the offenses if any one of the following is true: (1) the

conduct constitutes offenses of dissimilar import, (2) the conduct shows that the offenses

were committed separately, or (3) the conduct shows that the offenses were committed

with separate animus.

       {¶47} The Ruff court explained at paragraph 26:

              At its heart, the allied-offense analysis is dependent upon the facts

       of a case because R.C. 2941.25 focuses on the defendant's conduct. The

       evidence at trial or during a plea or sentencing hearing will reveal whether

       the offenses have similar import. When a defendant's conduct victimizes

       more than one person, the harm for each person is separate and distinct,

       and therefore, the defendant can be convicted of multiple counts. Also, a

       defendant's conduct that constitutes two or more offenses against a single

       victim can support multiple convictions if the harm that results from each

       offense is separate and identifiable from the harm of the other offense. We

       therefore hold that two or more offenses of dissimilar import exist within the

       meaning of R.C. 2941.25(B) when the defendant's conduct constitutes

       offenses involving separate victims or if the harm that results from each

       offense is separate and identifiable.
Muskingum County, Case No. CT2021-37,38,39,40                                         12


      {¶48} In State v. Deckard, 2017-Ohio-8469, 100 N.E.3d 53, (4th Dist.), the

defendant was incarcerated in a county jail when a corrections officers smelled an odor

of burning plastic. Upon investigation, drugs were found upon the defendant's person

which proved to be heroin and cocaine. The defendant was indicted upon illegal

conveyance, possession of heroin, and possession of cocaine. The trial court determined

the offenses did not merge, and the Fourth District Court of Appeals agreed:

             At sentencing and on appeal, Appellant's counsel argued the

      conduct constituting the possession charges and conveyance did occur at

      the same time and place. We agree with the trial court's conclusion that the

      separate possession convictions, one for heroin and one for cocaine, do not

      merge for purposes of sentencing. Contemplating the third question set

      forth in Ruff, the possession convictions were committed with a separate

      animus. Therefore, they are not allied offenses of similar import. We need

      not consider the other questions posed by Ruff. The legislature clearly

      intended that possession of different drug groups constitutes different

      offenses. State v. Rice, 5th Dist. Licking No. 16CA87, 2017-Ohio-1504,

      2017 WL 1436378, ¶ 12, quoting State v. Westbrook, 4th Dist. Scioto No.

      09CA3277, 2010-Ohio-2692, 2010 WL 2354018, ¶ 43. However, the trial

      court viewed the possession conduct as separate conduct having occurred

      prior to the offense of illegally conveying them into the jail. Given the

      circumstantial evidence presented at trial, from which the jury inferred that

      Appellant conveyed the drugs into the jail via his anal cavity, we find this

      reasoning to be correct.
Muskingum County, Case No. CT2021-37,38,39,40                                        13


State v. Deckard, 2017-Ohio-8469, 100 N.E.3d 53, ¶ 52 (4th Dist.).

       {¶49} See also, State v. Moten, 2nd Dist. Clark Nos. 2018-CA-19 and 2018-CA-

20, 2019-Ohio-1473, ¶ 20, appeal not allowed, 156 Ohio St.3d 1447, 2019-Ohio-2498,

125 N.E.3d 922 (“Moten's illegal conveyance of the drugs into the jail was ‘committed

separately’ from his trafficking of those drugs outside of the jail. Additionally, Moten's

illegal conveyance reasonably can be inferred to have been ‘committed with separate

animus or motivation’ from his trafficking of the same drugs – e.g., intended to conceal

those drugs to prevent their confiscation by police and the prospect of additional charges

and/or to preserve the drugs for his own use while incarcerated, instead of simply to sell

the drugs.”).

       {¶50} In State v. Griffin, 5th Dist. Guernsey No. 19CA38, 2020-Ohio-2936, this

Court likewise held that the offenses of possession and illegal conveyance did not merge.

In that case, Griffin was arrested and transported to jail. During the intake process,

corrections officers noticed a plastic bag between Griffin's buttocks. The bag contained

28 grams of heroin. Id. at ¶ 2. On appeal, the Fifth District followed the reasoning of

Deckard and Moten. Id. at ¶ 25. The court reasoned that drug possession can be

committed without illegal conveyance, and that Griffin had an opportunity to turn over the

drugs before he was booked into the jail, but he instead failed to disclose the presence of

the drugs and attempted to bring them into the jail with him. Id.

       {¶51} In the case sub judice, appellant, while being transported to the jail, was

advised that if he had anything illegal on him and took it into the jail, he would be charged

with conveyance. Appellant did not turn over anything. During a search of appellant
Muskingum County, Case No. CT2021-37,38,39,40                                           14


during the book-in process at the jail, a small baggy of what was later determined to be

methamphetamines was located in his pants.

           {¶52} Upon consideration, we agree with the reasoning of Deckard, Moten, and

Griffin.     In   this   case,   like   the   others,   appellant   knowingly   possessed    the

methamphetamines at the time of his arrest. During intake, appellant was given the

opportunity to disclose the drugs, but did not do so, and knowingly brought the drugs with

him into the jail. Therefore, we find that the offenses of aggravated possession and illegal

conveyance were committed separately, and with separate animus or motivation, and

should not be merged.

           {¶53} We find, therefore, that trial counsel was not ineffective in agreeing that the

offenses of illegal conveyance of drugs and possession of drugs in Case No. CR2020-

0362 did not merge.

           {¶54} Appellant’s second assignment of error is, therefore, overruled.
Muskingum County, Case No. CT2021-37,38,39,40                           15


       {¶55} Accordingly, the judgment of the Muskingum County Court of Common

Pleas is affirmed.

By: Baldwin, J.

Wise, John, P.J. and

Delaney, J. concur.